UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-2497


In re: NORMAN ALAN KERR,

                 Petitioner.



                   On Petition for Writ of Mandamus.
             (1:09-cr-00290-NCT-1; 1:14-cv-01094-NCT-JEP)


Submitted:    February 23, 2016              Decided:   February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Norman Alan Kerr, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Norman Alan Kerr petitions for a writ of mandamus, claiming

that the district court has unduly delayed in ruling on his

28 U.S.C. § 2255 (2012) motion.           He seeks an order from this

court directing the district court to act.               We find that the

present   record   does   not   reveal   undue   delay   in   the   district

court.    Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                           PETITION DENIED




                                    2